Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “the polymer composite comprises multiple materials including a polymer selected from”, but the present specification does not provide support for the entire scope of this phrase. The present specification only requires the polymer composite to comprise one of the listed materials. Furthermore, the scope of the claim technically includes materials formed from any material in existence, which the present specification does not support.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasarov et al (US 2014/0098502 A1).
With regards to claims 1 and 16, Lasarov discloses a portable electronic device comprising a plastic part 40 depicted as at least partially enclosed by a coating 46, the plastic comprising a polycarbonate, polyamide, or polyphenylene sulfide joined to conductive parts (i.e., forming a composite), and the coating 46 comprising aluminum oxide formed by anodization (i.e., anodized aluminum) (Lasarov: Figs. 4A-4C; para. [0010] and [0025]-[0028]). In the interest of compact prosecution, it is noted that the recited step of “anodized” constitutes product-by-process language. Product claims are not limited to the material performance of the recited steps in such language, but rather, only the structure implied. See MPEP 2113. In the present case, anodization of a metal results in a metal oxide coating, per paragraph [0067] of the present specification PGPub. Lasarov discloses such a coating. Further in the interest of compact prosecution, the Examiner notes that the carbon fiber composite of claim 1 need not be present, since the claim states that the polymeric material comprises “a polymer composite, a carbon fiber composite, or mixtures thereof”.
With regards to claim 2, it is noted that the present specification does not define “integrally attached”, and therefore, that the anodized metal is attached to the polymeric material is indicative of 
With regards to claim 3, the plastic part 40 (i.e., polymer material) is depicted as forming a substrate (Lasarov: Figs. 4A-4C).
With regards to claim 4, in a further embodiment of Lasarov (not depicted in its Figures), the entire surface of the portable electronic device may be coated with the anodized coating, leading to a structure in which an anodized coating completely encloses every component of the electronic device, including the plastic substrate (Lasarov: para. [0028]).
With regards to claim 5, the substrate is depicted as partially enclosed by the anodized metal (Lasarov: Figs. 4A-4C).
With regards to claims 7-9, it is noted that the structure depicted in Figures 4A-4C of Lasarov comprises two surfaces of the polymer substrate available for coating (Lasarov: Figs. 4A-4C). When coated in the manner indicated by the disclosure of Lasarov, it is clear that two opposing surfaces (i.e., respective top and bottom surfaces) would be coated (Lasarov: Figs. 4A-4C; para. [0028]). Furthermore, since each surface has a side edge, it flows that a side edge of each surface would also be coated (Lasarov: Figs. 4A-4C).
With regards to claim 10, the anodized layer may be subjected to a surface finishing operation such as dying (i.e., painting) (Lasarov: para. [0028]). It is noted that paragraph [0032] of the present specification broadly defines the paint layer as a “color coating”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov as applied to claims 5 and 16 above.
With regards to claim 6, Lasarov discloses a portable electronic device as applied to claim 5 above (see above discussion). Although Lasarov does not appear to recite the weight percentage of the present claim (i.e., the anodized metal being present in an amount of from about 1 wt % to about 40 wt % based on the total weight of the substrate), Lasarov teaches adjusting the amount of anodized coating based on the desired aesthetic appearance, signal properties, and prevention of short circuiting (Lasarov: para. [0028]). In particular, it is clear that a person of ordinary skill would include an amount of anodized coating sufficient to create a desired aesthetic appearance and prevention of short circuiting, while not increasing the amount of coating to the extent that electromagnetic signals are blocked (Lasarov: para. [0028]). Lasarov further teaches adjusting the size of the plastic part (i.e. substrate) such that a plastic window containing an antenna is formed (Lasarov: para. [0022]). In the discussion of plastic window size, Lasarov mentions that the plastic material is RF transmissive, as opposed to the metal materials of the portable electronic device (Lasarov: para. [0022]). Therefore, it is clear that a person of ordinary skill would have found it obvious to optimize the amount of anodized coating relative to the rest of the substrate, since Lasarov acknowledges the proportions of its materials as result-effective, in that the affect appearance, signal properties and short circuiting, and since Lasarov provides motivation to adjust (i.e., that there is sufficient anodized material to obtain properties such as a desired 
With regards to claim 17, Lasarov discloses an electronic device as applied to claim 16 above (see above discussion). Lasarov notes its material comprises one or more plastic parts, and that such parts may include, for example, polycarbonate, polyamide, or polyphenylene sulfide (Lasarov: para. [0001]-[0007] and [0025]). It is noted that a material comprising multiple plastic parts is within the scope of the term “composite” according to the present specification. In forming the separate plastic parts of the composite of Lasarov, a person of ordinary skill is faced with the option of making each part from a separate polymer, or a different polymer  (Lasarov: para. [0001]-[0007] and [0025]). Therefore, selection of two or more polymers which include polycarbonate, polyamide, or polyphenylene sulfide, would have been obvious to try with predictable results to a person of ordinary skill  (Lasarov: para. [0001]-[0007] and [0025]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lasarov as applied to claim 1 above, and in further view of Lundell (US 2013/0190052 A1).
With regards to claim 18, Lasarov discloses an electronic device according to claim 1 above, wherein the electronic device may include a composite comprising carbon fiber (Lasarov: para. [0025], in addition to above discussion). However, Lasarov does not specifically disclose “the carbon fiber composite” (i.e., a carbon fiber composite according to claim 1, which includes components (i) and (ii)).
Lundell discloses a conductive composite for electronic device comprising a mixture of carbon fibers and nylon. The combination of these materials enables the construction of composite housing which includes areas having improved strength (Lundell: para. [0015] and [0018]). According to Lundell, use of composite comprising carbon fibers is well-known in the art (Lundell: para. [0003]-[0010]). Lundell teaches its material results in housing which is attractive, impact-resistant, strong, durable, .

Response to Arguments
Applicant's arguments filed January 27th, 2022, have been fully considered but they are not persuasive.
Applicant argues that Lasarov does not disclose a polymer composite according to the claim (i.e., comprising multiple materials). Applicant argues the plastic part of Lasarov is not a composite, and Applicant cites a definition for a composite part as a solid material composed of two or more substances, with each retaining its identity. This argument is not found persuasive as Applicant is not addressing the structure set forth in the rejection. The previous grounds of rejection stated the “plastic comprising a polycarbonate, polyamide, or polyphenylene sulfide joined to conductive parts (i.e., forming a composite)”. In other words, the composite is formed from plastic joined to a conductive part, resulting in a plastic composite. Although the Examiner does not limit the claims to Applicant’s specific definition, the Examiner notes that the material of Lasarov is a material according to Applicant’s cited definition, in that it is a combination of two substances, each retaining its identity, one of the substances being plastic. However, the Examiner additionally notes that the present specification only discloses the composite as comprising a particular polymer, and the present specification does not describe the form of the composite, its method of making, any examples, any definition, or any discussion of what .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783